United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, GAINESVILLE
CARRIER ANNEX, Gainesville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 21-0951
Issued: January 25, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 2, 2021 appellant, through counsel, filed a timely appeal from a February 25, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $138,838.00, for the periods February 1, 2010
through November 30, 2011 and December 1, 2012 through April 25, 2020, for which she was
without fault, because she concurrently received FECA wage-loss compensation and Social
Security Administration (SSA) age-related retirement benefits without an appropriate offset; and
(2) whether OWCP properly denied waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 22, 2008 appellant then a 61-year-old rural mail carrier, filed an
occupational disease claim (Form CA-2) alleging that she developed degenerative disc disease and
stenosis due to factors of her employment, including repetitive lifting. She noted that she first
became aware of her condition on September 24, 2002 and realized its relation to her federal
employment on June 11, 2006. OWCP accepted appellant’s claim for lumbosacral spondylosis
without myelopathy at levels L2, L3, L4, and L5-S1 and later expanded the acceptance of her claim
to include L4 radiculopathy, right, and Guillain-Barre syndrome. Appellant was paid on the
periodic rolls effective December 21, 2008. She retired on October 24, 2008.
In a benefits election form dated August 12, 2014, appellant elected to receive FECA
benefits.
On February 6, 2020 OWCP sent a FERS/SSA dual benefits form to SSA.
On February 28, 2020 OWCP received a completed FERS/SSA dual benefits form from
SSA wherein SSA advised that appellant received SSA disability benefits for the periods
February 2009 through January 2010 and December 2011 through November 2012. SSA reported
appellant’s SSA age-related retirement benefit rates with a FERS offset and without a FERS offset
from February 1, 2010 through November 30, 2011 and from December 1, 2012 through
December 31, 2019. Beginning February 2010 and December 2010, the SSA rate with FERS was
$1,101.80 and without FERS was $151.30. Beginning December 2012, the SSA rate with FERS
was $1,431.20 and without FERS was $159.30. Beginning December 2013, the SSA rate with
FERS was $1,452.60 and without FERS was $161.60. Beginning December 2014 and
December 2015, the SSA rate with FERS was $1,477.20 and without FERS was $164.30.
Beginning December 2016, the SSA rate with FERS was $1,481.60 and without FERS was
$164.70. Beginning December 2017, the SSA rate with FERS was $1,511.20 and without FERS
was $167.90. Beginning December 2018, the SSA rate with FERS was $1,553.50 and without
FERS was $172.60. Beginning December 2019, the SSA rate with FERS was $1,578.30 and
without FERS was $175.30.
On May 18, 2020 OWCP prepared a FERS offset overpayment calculation worksheet
wherein it noted the calculation of appellant’s SSA offset overpayment from February 1, 2010
through November 30, 2011 and December 1, 2012 through April 25, 2020 and computed a total
overpayment amount of $138,838.36. This form indicated that beginning February 1, 2010
through November 30, 2010 appellant received an overpayment in the amount of $9,494.55.
Beginning December 1, 2010 through November 30, 2011, she received an overpayment in the
amount of $11,437.34. Beginning December 1, 2012 through November 30, 2013, appellant
received an overpayment in the amount of $15,304.73. Beginning December 1, 2013 through
November 30, 2014, she received an overpayment in the amount of $15,534.56. Beginning
December 1, 2014 through November 30, 2015, appellant received an overpayment in the amount
of $15,798.08. Beginning December 1, 2015 through November 30, 2016, she received an
overpayment in the amount of $15,841.36. Beginning December 1, 2016 through November 30,
2017, appellant received an overpayment in the amount of $15,846.21. Beginning December 1,
2017 through November 30, 2018, she received an overpayment in the amount of $16,167.49.
Beginning December 1, 2018 through November 30, 2019, appellant received an overpayment in

2

the amount of $16,616.32. Beginning December 1, 2019 through April 25, 2020, she received an
overpayment in the amount of $6,797.70.
On May 18, 2020 OWCP issued a corrected preliminary overpayment determination.2 It
informed appellant that she received an overpayment of compensation in the amount of
$138,838.00, for the periods February 1, 20103 through November 30, 2011 and December 1, 2012
through April 25, 2020, because she received SSA age-related retirement benefits that were
partially based on credits earned while working in the Federal Government, and this constituted a
prohibited dual benefit. OWCP determined that she was without fault in the creation of the
overpayment. It requested that appellant submit a completed overpayment recovery questionnaire
(Form OWCP-20) to determine a reasonable payment method, and advised her that she could
request waiver of recovery of the overpayment. OWCP further requested that she provide
supporting financial documentation, including copies of income tax returns, bank account
statements, bills and canceled checks, pay slips, and any other records that support income and
expenses. Additionally, it provided an overpayment action request form and further notified
appellant that, within 30 days of the date of the letter, she could request a telephone conference, a
final decision based on the written evidence, or a prerecoupment hearing.
On June 15, 2020 appellant submitted an overpayment action request form and requested
a prerecoupment hearing before a representative of OWCP’s Branch of Hearings and Review. She
noted that she disagreed that the overpayment occurred and with the amount of the overpayment,
and requested waiver because she was found to be without fault. Appellant stated that she did not
understand how the overpayment occurred and that repayment would result in extreme financial
hardship.
In a Form OWCP-20 dated June 10, 2020, appellant reported that her total monthly income
included $3,377.40 from FECA and $1,433.00 from SSA for herself, resulting in total monthly
income of $4,810.40. She reported expenses totaling $4,078.55. Appellant indicated monthly
expenses of $1,500.00 for support payment to her husband, $200.00 for food, $100.00 for clothing,
$578.75 for utilities, and other expenses of $3,199.60. She further noted cash on hand of $134.00
and a checking account balance of $25,000.00. Appellant attached financial information including
bank statements from April 26, 2018 through October 28, 2019, and state and federal tax returns
for 2018 and 2019.4

2
OWCP had initially issued a preliminary overpayment determination on April 1, 2020. The May 18, 2020
preliminary overpayment determination corrected the amount of the overpayment because the FERS adjustment
deduction was not taken for the last periodic roll period.
3

The preliminary overpayment determination noted this date as January 1, 2010, however that appears to be a
typographical error.
4

Appellant also submitted a Form OWCP-20 dated April 24, 2020 and reported that her total monthly income
included $3,377.40 from FECA and $1,433.00 from SSA for herself, resulting in total monthly income of $4,810.40.
She reported expenses totaling $7,454.16. Appellant indicated monthly expenses of $1,5 00.00 for support payment
to her husband, $250.00 for food, $58.80 for clothing, $350.00 for utilities, and other expenses of $475.00, and
warranty on car repairs of $2,365.00. She further noted a checking account balance of $25,000.00.

3

On January 15, 2021 OWCP held a telephonic prerecoupment hearing. Appellant testified
that she received FECA benefits and $1,433.00 in SSA benefits. She reported expenses of
$1,500.00 a month to her ex-husband, $200.00 for food, $100.00 for clothing, 578.75 for utilities,5
and $3,199.60 in miscellaneous items. Appellant did not account for the miscellaneous expense,
but indicated that she had it available in case of needed repairs or personal items. She reported
$11,000.00 in her checking account and $4,165 in an individual retirement account. The hearing
representative advised appellant that a breakdown and explanation of the miscellaneous expenses
was necessary and informed her that she could submit the necessary information after the hearing.
The record was held open for 30 days for submission of additional financial evidence. OWCP did
not receive any further evidence.
By decision dated February 25, 2021, the hearing representative finalized the preliminary
overpayment determination, finding that appellant had received an overpayment of compensation
in the amount of $138,838.00 for the periods February 1, 2010 through November 30, 2011 and
December 1, 2012 through April 25, 2020, because she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation without an appropriate offset. OWCP
further found that she was without fault in the creation of the overpayment, but denied waiver of
recovery of the overpayment because the evidence of record failed to establish that recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. It
required recovery of the overpayment by payment in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service. 8 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
age-related retirement benefits earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.9

5

Appellant reported $505.00 for utilities, $170.00 for electricity, $150.00 for water, $125.00 for a heater, and
$60.00 for telephones.
6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $138,838.00, for the period February 1, 2010 through
November 30, 2011 and December 1, 2012 through April 25, 2020, for which she was without
fault, because she concurrently received FECA wage-loss compensation and SSA age-related
retirement benefits without an appropriate offset.
As noted, a claimant cannot receive concurrent FECA compensation for wage -loss and
SSA retirement benefits attributable to federal service for the same period.10 The record supports
that appellant received FECA wage-loss compensation on the periodic rolls beginning
December 21, 2008. Appellant received SSA age-related retirement benefits beginning
February 1, 2010. The information provided by SSA established that appellant had received SSA
age-related retirement benefits that were attributable to her federal service commencing
February 1, 2010 through November 30, 2011 and December 1, 2012 through April 25, 2020.
Thus, the record establishes that she received an overpayment of FECA wage -loss compensation.11
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to appellant’s specific SSA age-related retirement benefits
that were attributable to federal service. SSA provided its rate with FERS and without FERS for
specific periods February 1, 2010 through November 30, 2011 and December 1, 2012 through
April 25, 2020. OWCP provided its calculations for each relevant period based on SSA’s
worksheet and determined that appellant received an overpayment in the amount of $138,838.00.
The Board has reviewed OWCP’s calculations and finds that it properly determined that appellant
received prohibited dual benefits totaling $138,838.00 for the periods February 1, 2010 through
November 30, 2011 and December 1, 2012 through April 25, 2020.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience. 12
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do

10

Supra note 9; L.D., Docket No. 19-0606 (issued November 21, 2019); A.C., Docket No. 18-1550 (issued
February 21, 2019).
11

Id.

12

5 U.S.C. § 8129.

5

not exceed a specified amount as determined by OWCP. 13 An individual is deemed to meet current
ordinary and necessary living expenses if monthly income does not exceed monthly expenses by
more than $50.00.14
Additionally, recovery of an overpayment is considered to be against equity and good
conscience when an individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when an individual, in reliance on such payment or on
notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. 15
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. The
information is also used to determine the repayment schedule, if necessary. 16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 17
Evidence in the case record shows that appellant received FECA benefits of $3,377.40 and
$1,433.00 in SSA benefits. She reported expenses of $1,500.00 a month to her ex -husband,
$200.00 for food, $100.00 for clothing, 578.75 for utilities, and $3,199.60 in miscellaneous items.
Appellant did not account for the miscellaneous expen se, but indicated that she had the funds
available in case of needed repairs or personal items. The hearing representative advised appellant
that a breakdown and explanation of the miscellaneous expenses was necessary and provided her
an additional 30 days to submit such evidence; however, no additional evidence was submitted.
Therefore, appellant did not submit sufficient financial information necessary for OWCP to
determine if recovery of the overpayment would defeat the purpose of FECA or be against equity

13

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2020).
14

N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666 (issued April 26, 2019); id. at
Chapter 6.400.4.a(3).
15

20 C.F.R. § 10.437(a)(b).

16

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

17

5 U.S.C. § 8129.

6

and good conscience. She had the responsibility to provide financial information to OWCP, 18 but
failed to do so.
Accordingly, as appellant did not submit the information required under 20 C.F.R. § 10.438
of OWCP’s regulations to determine her eligibility for waiver, OWCP properly denied waiver of
recovery of the overpayment.
With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those
cases where OWCP seeks recovery from continuing compensation benefits. 19 As appellant was
not in receipt of continuing compensation benefits, the Board does not have jurisdiction over the
method of recovery of the overpayment in this case. 20
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $138,838.00, for the period February 1, 2010 through
November 30, 2011 and December 1, 2012 through April 25, 2020, for which she was without
fault, because she concurrently received FECA wage-loss compensation benefits and SSA age-

18

Id. at § 10.438; S.P., Docket No. 19-1318 (issued July 31, 2020).

19

L.L., Docket No. 19-0097 (issued March 20, 2020); A.B., Docket No. 18-0915 (issued October 24, 2018).

20

See id.; Miguel A. Muniz, 54 ECAB 217 (2002); Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.

7

related retirement benefits without an appropriate offset. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

